DETAILED ACTION
Claim(s) 1-16 are presented for examination. 
Claims 1 and 7 are amended.
Claims 12-16 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted with Won S. Yoon (Reg. # 71,058) on December 30th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20211230). 

Applicant’s amendments filed December 7th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Zhou” in view of “Babaei” still disclose at least the amended part of the claims as indicated below. However, additional consideration and/or search is required.

Response to Arguments
Applicant’s arguments (see remarks pages 5-9 of 10) filed December 7th, 2021 with respect to rejection of claim(s) 1-11 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Babaei says nothing about a scenario in which Babaei's "BWP inactive timer" expires within a time duration between the claimed "first time resource" and "second time resource," much less that the UE delays the BWP change to the default BWP during the time duration in such a scenario... the Office Action appears to assert that the claimed "second time resource" is allegedly disclosed by Babaei's "when the BWP inactive timer expires.” However, Babaei's disclosure of a time "when the BWP inactive timer expires" does not disclose or suggest "a second time resource for transmitting the PUSCH by the UE" as recited in claim 1 [Remarks, pages 7-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Babaei (US 2019/0215870 A1) fig. 10, pg. 11, ¶272; pg. 14, ¶296 discloses as follows:


    PNG
    media_image1.png
    545
    763
    media_image1.png
    Greyscale

... a gNB may transmit a downlink control information comprising an uplink grant to a wireless device via one or more PDCCHs. The uplink grant may comprise parameters indicating at least modulation and coding format; resource allocation; and/or HARQ information related to UL-SCH. In an example, a resource allocation may comprise parameters of resource block allocation; and/or slot allocation. In an example, a gNB may dynamically allocate resources to a wireless device via a C-RNTI on one or more PDCCHs. The wireless device may monitor the one or more PDCCHs in order to find possible resource allocation. The wireless device may transmit one or more uplink data package via one or more PUSCH scheduled by the one or more PDCCHs, when successfully detecting the one or more PDCCHs.

... a base station may semi-statistically configure a UE with one or more BWPs. A UE may switch an active BWP from a first BWP to a second BWP in response to receiving a DCI indicating the second BWP as an active BWP and/or in response to an expiry of BWP inactivity timer (for example, the second BWP may be a default BWP) ... a UE may switch an active BWP from BWP1 1010 to BWP2 1020 in response to an expiry of BWP inactivity timer. For example, a UE may switch an active BWP from BWP2 1020 to BWP3 1030 in response to receiving a DCI indicating BWP3 1030 as an active BWP. Switching an active BWP from BWP3 1030 to BWP2 1040 and/or from BWP2 1040 to BWP1 1050 may be in response to receiving a DCI indicating an active BWP and/or in response to an expiry of BWP inactivity timer.


In other words, Babaei teaches the amended claim limitation(s) of:

“detecting, in a first time resource, downlink control information (DCI) informing a BWP change” by disclosing – 
	
	a UE receiving a downlink control information (DCI) comprising an uplink grant (i.e. a first time resource) indicating at least modulation and coding format; resource allocation; and/or HARQ information related to UL-SCH (i.e. uplink scheduling).
	

“wherein the UE does not transmit uplink information during a time duration between the first time resource of detecting the DCI and the second time resource informed by the DCI” by disclosing – 

	The wireless device or UE transmits one or more uplink data package via one or more PUSCH scheduled by the one or more PDCCHs, when successfully detecting the one or more PDCCHs.
	
        
	Therefore a prima facie case of obviousness is established by “Zhou” in view of “Babaei” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

Nagaraja et al. (US 10,841,149 B2); See fig. 5: Steps “502” - “525”, cols. 14-16.  

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469